Citation Nr: 1811759	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sinusitis.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a lumbar spine disorder.  

7.  Entitlement to service connection for traumatic brain injury (TBI).  

8.  Entitlement to an evaluation in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).  

9.  Entitlement to an effective date prior to July 19, 2010 for the grant of service connection for PTSD.  

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and T.L. and A.L. 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and from February 2003 to April 2004, with service in Southwest Asia from January 1991 to June 1991 and from April 2004 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO and a transcript of the hearing is of record.  He also submitted additional evidence and waived initial RO consideration; this new evidence is included in the record.  See C.F.R. § 20.800.  

At his September 2017 Board hearing, the Veteran's representative argued that the Veteran is unable to secure and follow substantially gainful employment due to his PTSD.  As such, it follows that a request for TDIU was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also before the Board.

The issues of service connection for sleep apnea, sinusitis, GERD, low back disorder, pes planus, erectile dysfunction as well as an increased evaluation for PTSD in excess of 50 percent and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2009 decision, the Board denied entitlement to service connection for PTSD.

2.  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD on July 19, 2010.

3.  The most probative evidence of record demonstrates that the Veteran's TBI is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 19, 2010 for the award of service connection for PTSD are not met.  38 U.S.C. §§ 5101, 5110 (2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  TBI is related to active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Although the Board is remanding the issue of entitlement to an increased evaluation for PTSD, to include obtaining VA examination and records from the Social Security Administration (SSA), the Board finds that this evidence is not necessary to decide the earlier effective date issue.  As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had PTSD since he filed his claim to reopen in July 2010.  Resolution of this issue ultimately turns on when the Veteran filed his claim to reopen service connection for PTSD, so a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Earlier Effective Date

In this case the Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2014); 38 C.F.R. § 3.400 (2017).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis. 38 U.S.C. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Regarding the date of claim, the Veteran was denied service connection for PTSD in a February 2009 Board decision which the Veteran did not appeal.  The Veteran filed a claim to reopen service connection for PTSD on July 19, 2010.  There were no earlier statements of record that could be construed as a claim to reopen.  The RO denied the Veteran's claim to reopen in a March 2011 rating decision.  However, service connection was subsequently granted in a February 2014 rating decision and the effective date of July 19, 2010 was assigned.  The Board finds that the date of claim was July 19, 2010.  

Regarding the date entitlement rose, a February 2008 treatment record from the Alabama VAMC indicated that the Veteran has a diagnosis of PTSD.  See February 2008 treatment record.  Thus, the proper effective date is July 19, 2010, as it is the later of the two dates.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

To the extent that the Veteran argues that he has had PTSD since service, the Board notes that merely having a disability is not equivalent or tantamount to actually filing a claim for that disability.  The provisions of 38 U.S.C. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The February 2009 Board decision is final.  38 C.F.R. § 20.1105 (2017).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior decision that initially considered and denied his claim of entitlement to service connection for PTSD.  

Even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not timely appeal the February 2009 Board decision, and did not file a subsequent petition to reopen this claim until July 19, 2010, this is the earliest possible effective date he can receive for the eventual grant of service connection for PTSD, absent a CUE claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than July 19, 2010, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied as to this claim. 

Service Connection for TBI

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran has asserted that he incurred a TBI during a blast in service when a suicide bomber bombed his camp and he was thrown from the explosion.  See September 2017 Board Hearing testimony.  The Veteran's STRs do not reflect such bombing; however, as the Veteran has consistently reported such blast occurred and judging the Veteran's demeanor at the hearing, the Board finds these statements competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, they are assigned significant probative value and the Board concedes that an in-service injury occurred.  

In April 2014 the Veteran was afforded a VA examination.  The examiner diagnosed a TBI, noting a diagnosis in 2006.  The examiner noted that the Veteran reported he had been exposed to numerous blasts in service and found as a result that he lacks attention and concentration and has difficulty remembering simple tasks.  Although the examiner found that the Veteran had normal motor activity and spatial orientation, the Veteran had daily headaches and one or more neurobehavioral effects.  The examiner opined that the Veteran's TBI was caused by his in service blast, which he found to be documented in the Veteran's service treatment records.  

In March 2017 the Veteran was afforded another VA examination for his TBI.  At that examination the examiner diagnosed TBI, finding that such was diagnosed as early as 1990.  The examiner found that the Veteran's memory and concentration, judgement, subjective symptoms and neurobehavioral effects were all affected by his TBI residuals.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for TBI.  

The Veteran has argued that his TBI began during service and that residuals thereof have existed since.  First, there is a current disability as the Veteran has provided competent and credible testimony regarding the presence of headaches and other potential TBI residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptoms); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the 2014 VA examiner diagnosed TBI.  Thus, the first element of service connection is met.  Second, the Veteran has provided competent and credible testimony of the bombing that occurred during service, and as his assertions have been consistent the Board has conceded such injury occurred.  See Barr, 21 Vet. App. at 307 ; Caluza, 7 Vet. App. at 511.  Accordingly, an in service injury is established.

In April 2014 a VA examiner reviewed the claims file and opined that the Veteran's TBI was caused by an in service blast.  The examiner found that the Veteran had significant cognitive deficits in addition to continued headaches due to his TBI residuals.  The examiner stated that it is likely the Veteran suffered a TBI due to the blast that occurred while he was in the military.  The Board notes that although the examiner found the blast to be documented in the service treatment records, it is not, but as the Board has conceded such injury occurred, there is no error in assigning the April 2014 VA examiner's report significant probative value.  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for TBI are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date prior to July 19, 2010 for the grant of service connection of PTSD is denied.  

Service connection for TBI is granted.


REMAND

With regard to the Veteran's remaining claims on appeal, remand is required to obtain Social Security Administration (SSA) records.  The Veteran reported that he recently began receiving disability benefits with the SSA.  See September 2017 Board Hearing Transcript.  However, there are no SSA records associated with the claims file and the record does not reflect that the AOJ attempted to obtain such records.  As there is a reasonable possibility that the SSA records are relevant to the Veteran's claims, remand is necessary to attempt and obtain the records.  See 38 C.F.R. § 3.159(c)(2) (2017); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, with regard to the Veteran's claim for bilateral pes planus, the Board finds that a VA examination is necessary.  The Veteran asserts that his bilateral pes planus was worsened as a result of his active service.  Here, the Veteran's August 1985 entrance examination shows that he was noted to have pes planus of the feet on examination.  There is not, however, any entrance examination for the Veteran's first and second periods of active duty.  Thus, the Veteran is presumed sound.  A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2014).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Here, the presumption of soundness attaches as there is no entrance examination.  As such, the burden is on VA to show that the disability clearly and unmistakable pre-existed service.  As a diagnosis is of record as of 1985, the Board finds that this prong is met.  An opinion, however, is required to determine if the evidence clearly and unmistakably shows that pes planus was not aggravated during service.  

With regard to the Veteran's claim for service connection for a lumbar spine disorder, the Board finds that a VA examination is necessary.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

In the present case, the Veteran has had ongoing VA treatment for his back pain since 2007 and diagnoses of lumbar disc degeneration.  See Alabama VAMC Treatment Records beginning in 2007; May 2016 private medical records.  The Board notes that the Veteran has asserted in his September 2017 Board hearing that his low back pain/disability began upon the blast in service, which was also the stressor to his PTSD and TBI.  The Board concedes that this blast occurred, and therefore remand is required to provide the Veteran with an examination and to obtain an etiological opinion with regard to his lower back disability. 

Finally, with regard to the Veteran's claim for an increased evaluation for PTSD, the Board finds that remand is required for a current VA examination and opinion to assess the current severity of the Veteran's PTSD.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in 2015.  At the September 2017 Board hearing, the Veteran asserted in detail that his disability has worsened.  

Finally, remand is required regarding the claim for TDIU for development and adjudication.  As noted in the Introduction, the Veteran contends he is unable to work due to his service-connected PTSD.  Therefore, the AOJ should develop and adjudicate the Veteran's claim for entitlement to a TDIU.  See Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with a medical examination of his bilateral pes planus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is clear and unmistakable that the pes planus was not aggravated during active service from January 1991 to June 1991 and April 2003 through March 2004.  The examiner should note the Veteran's credible report of swollen and painful feet during service.

If the answer is no, then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the pes planus had onset in, or is otherwise related to, active military service.  The examiner should note the Veteran's credible report of swollen and painful feet during service.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed lower back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder had its onset in, or is otherwise caused by, by the Veteran's military service.  In his or her opinion the examiner must address the Veteran's credible contention of the claimed in service blast.

6.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Develop and adjudicate the Veteran's claim of entitlement to a TDIU.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, obtain a social and occupational survey, and/or refer the case to the Director of Compensation and Pension Service as is deemed necessary.

10.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


